IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 5, 2009
                                     No. 08-50628
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

CHERYL YVONNE BARNETT,

                                                   Defendant-Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                               No. 5:08-CR-225-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Cheryl Barnett has moved to with-
draw and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Barnett has not filed a response. Our independent review of the record
and brief discloses no nonfrivolous issue for appeal. Accordingly, the motion is
GRANTED, counsel is excused from further responsibilities herein, and the ap-
peal is DISMISSED. See 5 TH C IR. R. 42.2.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.